                                                                                Case 3:18-cv-06683-WHA Document 29 Filed 02/21/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JAMES BARRETT FOR AGRICULTURE,                                         No. C 18-06124 WHA
                                                                         11   JAMES BARRETT, HEIDI BARRETT, and                                      No. C 18-06683 WHA
United States District Court




                                                                              BARRETT AND BARRETT VINEYARDS,
                                                                              LP,
                               For the Northern District of California




                                                                         12
                                                                         13                     Plaintiffs,
                                                                                                                                                     ORDER DENYING MOTION
                                                                         14     v.                                                                   TO DISMISS AS MOOT

                                                                         15   COUNTY OF NAPA and NAPA COUNTY
                                                                              BOARD OF SUPERVISORS,
                                                                         16                     Defendants.
                                                                         17                                                         /

                                                                         18              On January 31, 2019, defendants filed a motion to dismiss the original complaint in the
                                                                         19   above-captioned actions (Dkt. No. 29). Plaintiffs did not file an opposition, but on February 14
                                                                         20   filed a first amended complaint (Dkt. No. 33). Defendants’ motion to dismiss the original
                                                                         21   complaint is accordingly DENIED AS MOOT.1
                                                                         22
                                                                         23              IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: February 21, 2019.
                                                                         26                                                                 WILLIAM ALSUP
                                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28


                                                                                     1
                                                                                         All docket numbers referenced herein relate to Case No. C 18-06124 WHA.
